                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


EDWARD B. SPENCER,                             1:17-cv-00479-AWI-GSA-PC

               Plaintiff,

       vs.

STUART SHERMAN,
                                               ORDER & WRIT OF HABEAS CORPUS
               Defendant.                      AD TESTIFICANDUM
                                       /

Edward B. Spencer, CDCR # F-32221, is necessary and material to a settlement conference in this case
scheduled on January 29, 2019. He is currently confined at the California Substance Abuse Treatment
Facility (CSATF), in the custody of the Warden. In order to secure this inmate's attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Jennifer L. Thurston at the U. S. District Court, 510 19th Street,
Bakersfield, California 93301, on Tuesday, January 29, 2019 at 9:30 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
      Warden to produce the inmate named above to participate in a settlement conference at the time
      and place above, until completion of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
      to provide the new custodian with a copy of this writ.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to appear before Judge
Thurston at the time and place stated above, until completion of the settlement
conference or as ordered by the court. The inmate’s legal property relevant to this
settlement shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate and have
been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

   Dated:     December 13, 2018                                  /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
